PER CURIAM.
These are appeals from judgments for the defendants in related automobile negligence cases, upon directed verdicts at the close of the evidence. The accident occurred in Maryland, and under the law of that state we think the District Court correctly concluded that the plaintiffs could not recover on the showing here made — in essence, that the defendants’ bus, while traveling on a favored thoroughfare, hit the Bullocks’ car when the latter entered from an unfavored side road, under circumstances generally similar to those in Capital Transit Co. v. Hedin, 1955, 95 U.S.App.D.C. 351, 222 F.2d 41. The passengers in the unfavored car appear under Maryland law to be in no better position than their driver, if the latter’s negligence is the proximate cause of the accident. See Belle Isle Cab Co. v. Pruitt, 1946, 187 Md. 174, 49 A.2d 537; Shedlock v. Marshall, 1946, 186 Md. 218, 46 A.2d 349.
Affirmed.